FILED
                           NOT FOR PUBLICATION                                  SEP 21 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30366

              Plaintiff-Appellee,                D.C. No. 2:11-cr-02047-RHW-1

  v.
                                                 MEMORANDUM*
HORACIO MANCILLA,

              Defendant-Appellant.


                  Appeal from the United States District Court
                      for the Eastern District of Washington
                Robert H. Whaley, Senior District Judge, Presiding

                      Argued and Submitted August 29, 2012
                               Seattle, Washington

Before: SCHROEDER and GOULD, Circuit Judges, and RAKOFF, Senior District
Judge.**

       Horacio Mancilla appeals the district court’s order denying his motion to

suppress evidence obtained from what Mancilla claimed was an unlawful stop of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

        **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
the vehicle in which he was riding. We have jurisdiction under 28 U.S.C. § 1291.

We review questions of law de novo and findings of fact for clear error. United

States v. Sandoval, 390 F.3d 1077, 1080 (9th Cir. 2004). We affirm the district

court.

         The record indicates that the facts known to the officers who stopped

Mancilla’s vehicle, when combined with reasonable inferences, were sufficient to

create reasonable suspicion to stop the vehicle. See United States v. Hartz, 458

F.3d 1011, 1017 (9th Cir. 2006) (“Reasonable suspicion exists if ‘specific,

articulable facts . . . together with objective and reasonable inferences’ suggest that

the persons detained by the police are engaged in criminal activity.” (alteration in

original)). The model, color, and number of occupants in the stopped vehicle

closely, though not perfectly, matched the reporting party’s description of the

vehicle chasing her. It was reasonable for the district court to infer that, in a small

rural town like Sunnyside, Washington, it is unlikely that officers would see more

than a few vehicles in reasonable proximity to the predicted area of travel at 1:00

a.m., and even less likely that there would be more than one vehicle that matched

the reporting party’s description. See United States v. Berber-Tinoco, 510 F.3d

1083, 1091 (9th Cir. 2007) (“[T]he judge's statement that there would be little

traffic on the road at 10:30 at night could be reasonably inferred from the officers’


                                          -2-
testimony . . . .”). That this is so is evidenced by Officer Hernandez’s statement in

his police report that Mancilla’s vehicle was “the only silver car around.”

Accordingly, we agree with the district court that the police had a lawful basis to

stop the defendant’s vehicle.

      AFFIRMED.




                                         -3-